Title: To John Adams from James Wood, 1 June 1798
From: Wood, James
To: Adams, John


At a very numerous meeting of the Inhabitants of the City of Richmond at the Capitol on the first day of this month, under a notice of the Mayor by desire of the Common Hall, the following address to the President of the United States was agreed to by a majority and has been subscribed by three hundred & six Citizens resident within the City.
Sir1 June 1798

If we are late in declaring our confidence in a Government, established by the deliberate will of the people, and directed continually by their influence, in every department of which they act by their constitutional Representatives; it is because we thought it unnecessary. To doubt the confidence of the American people in their Government, might happen to foreigners, who, in their search after a free and equal constitution, have deviated perhaps from the track; but to an American mind the Idea is pregnant with absurdity—However men with honest veiws, may differ about the means of attaining certain political objects; when they are called to act together upon the footing of equality, in a genuine Republic, it is a maxim Sacred and fundamental, that the will of the majority shall be the will of the whole without this, there can be neither union nor force; our infant government can never reach maturity, but must follow the fate of those European Republics, which have Successively yielded to the conquering Influence of France. In this moment of alarm, when a powerful foreign nation persists in the invasion of our rights, and returns all our efforts for conciliation and peace, with contempt, and aggravated injuries, what resource have we, under Heaven, but in that Government, which was formed by the American People for their common defence and protection? We await its decisions with anxiety, for the crisis is awful but with a steady reliance on their wisdom, moderation and firmness: and we are determined at every hazard to support them.
Whatever may be the consequences, it is consoling to the humanity, and grateful to the honest pride, of every American, that they are not imputable to his Government. You, Sir will enjoy the reflection, that your Sincere Solicitude for the preservation of peace, was only limited by a zealous attachment to our national Independance, the object of your early and incessant Labours, to which were devoted the best days of your valuable life.
Governor James Wood306 signatures